Citation Nr: 1811559	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-35 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purpose of Department of Veterans Affairs (VA) death pension benefits. 


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1970 to November 1972, with subsequent service in the National Guard from July 1977 to September 2002. The Veteran died in April 2012. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

This matter was remanded by the Board in June 2015 for further development and has since been returned to the Board for appellate review.  


FINDINGS OF FACT

1. The Veteran and the Appellant were married in March 1983.

2. The Veteran died in April 2012. 

3. An interlocutory decree of dissolution of marriage was signed and entered in the Caldwell Circuit Court in the Commonwealth of Kentucky in August 2002. 

4. The credible evidence of record does not demonstrate that the Appellant and the Veteran were legally married at the time of the Veteran's death. 


CONCLUSION OF LAW

The Appellant may not be recognized as the Veteran's surviving spouse for the purpose of receiving VA benefits. 38 U.S.C. §§ 101 (3), 103, 1304 (2012); 38 C.F.R. §§ 3.50, 3.52, 3.53 (2017).




	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Appellant has not raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Surviving Spouse

Benefits may be paid to the surviving spouse of a veteran who died on or after January 1, 1957, who was married to the veteran for one year or more, or for any period of time if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C. §§ 1102, 1304 (2012); 38 C.F.R. § 3.54 (2017). Likewise, the same criteria apply to "spouses" attempting to show entitlement to any pension benefits. 38 U.S.C. § 1541 (2012).

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued. 38 U.S.C. § 103 (c) (2012); 38 C.F.R. § 3.1 (j) (2017).

The term "spouse" means a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 U.S.C. § 103 (c) (2012); 38 C.F.R. § 3.1 (j), which means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued. See 38 C.F.R. § 3.50 (a) (2017).

The term "surviving spouse" means a person (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e., continuous cohabitation) except where there was a separation that was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person. See 38 U.S.C. § 101 (3) (2012); 38 C.F.R. § 3.50 (b) (2017).

Proof of divorce or termination of a prior marriage can be established by a certified copy or certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree. 38 C.F.R. § 3.206 (2017). 

Here, the evidence establishes that the Appellant and the Veteran did not have a valid marriage in the Commonwealth of Kentucky at the time of the Veteran's death in April 2012. 

The Appellant asserts that she is the surviving spouse of the Veteran. During the appeal, the Appellant has contended that she married the Veteran in March 1983 and was married to him to the time of his death. She asserted that they did not cohabitate because of the Veteran's verbal and physical abuse towards her.  

In the June 2012 claim for death pension benefits, the Appellant stated that she was married to the Veteran until his death. She also stated that she and the Veteran separated in June 2010 because the Veteran was an alcoholic that was verbally and physically abusive. 

In a February 2013 notice of disagreement (NOD), the Appellant acknowledged that an interlocutory decree of dissolution of marriage had been entered in August 2002 but stated that the interlocutory decree was not final, and that therefore she and the Veteran were still married at the time of his death. 

In a March 2017 claim for death pension benefits, the Appellant indicated that she is the surviving spouse but that she did not live continuously with the Veteran from the date of marriage to the date of his death. The Appellant stated that the cause of the separation from 2003 to 2012 was the Veteran's alcohol abuse, abusive and violent behavior, and threats to kill her. The Appellant noted that she was not aware of any reason the marriage might not be legally valid. 

In an August 2017 statement in support of claim, the Appellant stated that because financial issues related to the divorce were not finalized, the interlocutory decree of dissolution was not final. The Appellant also submitted a letter from an attorney indicating that, generally, interlocutory decrees for dissolution are not final. However, the letter did not advise the Appellant specifically about her interlocutory decree of dissolution.  

Of record is a marriage license reflecting that the Veteran and the Appellant were married in March 1983. The Veteran's death certificate shows that he was divorced on the date of his death in April 2012. 

The Appellant has alleged that the August 2002 interlocutory decree of dissolution was not final. To confirm whether such a dissolution took place, the AOJ consulted the named jurisdiction in Kentucky during the time the divorce was allegedly entered, and an August 2002 interlocutory decree of dissolution was found to be of record. The Appellant was the petitioner for the dissolution of marriage. The interlocutory decree of dissolution stated that the marriage between the parties was irretrievably broken and was therefore dissolved, and both parties were "restored to all the rights of a single person." The interlocutory decree for dissolution also indicated the court will resolve disposition of the parties' property on motion of either party. 

At the time of the Veteran's death, the record shows that the Veteran and the Appellant resided in the Commonwealth of Kentucky.

Under the Kentucky Revised Statutes (K.R.S.), a decree of dissolution of marriage authorizes either party to marry again. K.R.S. § 403.010 (2017). 

Upon review of the record, the Board finds that the Appellant does not meet the criteria as a surviving spouse for basic entitlement to death pension benefits because the interlocutory decree for dissolution dissolved the marriage and restored to the Veteran and the Appellant all rights of a single person, including the right to remarry. 

The Board acknowledges that the interlocutory decree for dissolution may not be final specifically in regards to the disposition of the Veteran's and Appellant's martial property. However, the order clearly states that the marriage is dissolved and each party was restored to all of the rights of a single person. The K.R.S. does not specify that the decree of dissolution must be a final decree, nor does the K.R.S. make a distinction between a final decree of dissolution and an interlocutory decree of dissolution. The KRS only requires that a decree of dissolution is required. 

The Board notes that in determining whether the Appellant is entitled to death pension benefits, only a "surviving spouse" may qualify for such benefits. At the time of the Veteran's death in 2012, the Appellant's marriage had been dissolved by the appropriate court. Accordingly, the law prohibits the Appellant from receiving benefits as the surviving spouse of the Veteran. 

For all the foregoing reasons, the Appellant's claim of entitlement to recognition as the surviving spouse of the Veteran must be denied. In reaching the conclusion to deny the claim, the Board has carefully considered the applicability of the benefit-of the doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim of entitlement to recognition as the surviving spouse of the Veteran for VA death pension purposes is denied. 




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


